Exhibit 10.2

Execution Version

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

By and Among

INERGY GP, LLC,

INERGY, L.P.,

INERGY PROPANE, LLC,

MGP GP, LLC,

INERGY MIDSTREAM HOLDINGS, L.P.,

NRGM GP, LLC

and

INERGY MIDSTREAM, L.P.

Dated as of December 21, 2011



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT dated as of December 21,
2011 (this “Agreement”) is entered by and among Inergy GP, LLC, a Delaware
limited liability company (“NRGY GP”), Inergy, L.P., a Delaware limited
partnership (“NRGY”), Inergy Propane, LLC, a Delaware limited liability company
(“Inergy Propane”), MGP GP, LLC, a Delaware limited liability company (“MGP
GP”), Inergy Midstream Holdings, L.P., a Delaware limited partnership (“MGP”),
NRGM GP, LLC, a Delaware limited liability company (the “General Partner”), and
Inergy Midstream, L.P., a Delaware limited partnership (the “Partnership”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Article I.

RECITALS

WHEREAS, the General Partner and NRGY have formed the Partnership upon its
conversion from a Delaware limited liability company to a Delaware limited
partnership, pursuant to the Delaware Limited Liability Company Act (the
“Delaware LLC Act”) and the Delaware Revised Uniform Limited Partnership Act
(the “Delaware LP Act”), for the purpose of engaging in any business activity
that is approved by the General Partner and that lawfully may be conducted by a
limited partnership organized pursuant to the Delaware LP Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

  1. NRGY formed MGP GP pursuant to the Delaware LLC Act and contributed $1,000
in exchange for all of the member interests in MGP GP.

 

  2. NRGY and MGP GP formed MGP pursuant to the Delaware LP Act. NRGY
contributed $1,000 in exchange for a limited partner interest representing all
of the economic interests in MGP, and MGP GP received a non-economic general
partner interest in MGP.

 

  3. MGP formed the General Partner pursuant to the Delaware LLC Act and
contributed $1,000 in exchange for all of the member interests in the General
Partner.

 

  4. NRGY’s member interest in Inergy Midstream, LLC, a Delaware limited
liability company and the predecessor of the Partnership (the “Predecessor”),
was converted into a 0% managing member interest and a 100% non-managing member
interest in the Predecessor. NRGY contributed the 0% managing member interest in
the Predecessor to MGP, and MGP further contributed the 0% managing member
interest in the Predecessor to the General Partner.

 

  5. The Predecessor converted into the Partnership pursuant to the Delaware LLC
Act and the Delaware LP Act. NRGY’s 100% non-managing member interest in the
Predecessor was converted into a limited partner interest in the Partnership
(the “Initial LP Interest”), and the General Partner’s 0% managing member
interest in the Predecessor was converted into a non-economic general partner
interest in the Partnership (the “Initial GP Interest”).



--------------------------------------------------------------------------------

  6. The Partnership distributed its 100% member interest in each of Tres
Palacios Gas Storage LLC, a Delaware limited liability company (“Tres
Palacios”), and US Salt, LLC, a Delaware limited liability company (“US Salt”),
to NRGY.

 

  7. The Partnership assigned to NRGY all of the Partnership’s right, title and
interest in, and NRGY assumed all of the Partnership’s obligations under, that
certain Purchase and Sale Agreement dated September 3, 2010, as amended and
supplemented from time to time, between TP Gas Holding LLC and the Partnership
(the “Tres Palacios Purchase Agreement”), pursuant to and upon the terms and
conditions set forth in the TPPA Assignment and Assumption Agreement.

 

  8. On December 19, 2011, the Underwriters exercised in full the Over-Allotment
Option to purchase 2,400,000 Common Units pursuant to Section 2 of the
Underwriting Agreement.

WHEREAS, as of the Effective Time, each of the following actions shall have
occurred in the following order:

 

  1. NRGY executed and delivered the Promissory Note.

 

  2. NRGY used the proceeds of the Promissory Note to repay $255 million of
outstanding term loan indebtedness under the NRGY Credit Agreement.

 

  3. The board of directors of NRGY GP designated each of the Partnership and
its subsidiaries as an “Unrestricted Subsidiary” (as such term is defined under
the indentures governing NRGY’s issued and outstanding senior unsecured notes).

 

  4. NRGY contributed the Intercompany Debt to the Partnership, and the
Intercompany Debt was canceled.

WHEREAS, at the closing of the Partnership’s initial public offering of Common
Units, each of the following transactions shall occur in the following order:

 

  1.

NRGY conveys the Initial LP Interest to the Partnership, as a recapitalization
of its interest in the Partnership, in exchange for (i) 55,925,000 Common Units
representing an approximate 75.2% limited partner interest in the Partnership
(based upon the Underwriters’ exercise in full of the Over-Allotment Option),
(ii) the right to receive a distribution from the Partnership of $80 million as
reimbursement of pre-formation capital expenditures with respect to the
Partnership’s assets, (iii) the issuance to MGP of all of the Incentive
Distribution Rights in the Partnership, (iv) the Partnership’s assumption of the
Assumed Debt pursuant to the PM Assignment and Assumption Agreement, and (v) the
right to receive, upon the earlier to occur of the expiration of the
Over-Allotment Option period or the exercise in full of the Over-Allotment
Option, (A) a number of

 

2



--------------------------------------------------------------------------------

  additional Common Units that is equal to the excess, if any, of (x) 2,400,000
over (y) the aggregate number of Common Units, if any, actually purchased by and
issued to the Underwriters pursuant to the exercise of the Over-Allotment Option
on the Option Closing Date(s), and (B) a distribution in an amount equal to the
aggregate amount of cash, if any, contributed by the Underwriters to the
Partnership on the Option Closing Date(s) with respect to Common Units purchased
by and issued to the Underwriters pursuant to each exercise of the
Over-Allotment Option, if any. The General Partner conveys the Initial GP
Interest to the Partnership, as a recapitalization of its interest in the
Partnership, in exchange for a non-economic general partner interest in the
Partnership.

 

  2. The Partnership, the General Partner and NRGY amend and restate the
Original Partnership Agreement by executing the Partnership Agreement in
substantially the form included in Appendix A to the Registration Statement,
with such changes as the Partnership, the General Partner and NRGY may agree.

 

  3. The Underwriters contribute $312,800,000 in cash, less the amount of
$19,941,000 payable to the Underwriters after taking into account the
underwriting discount of 6% (the “Spread”) and the structuring fee of 0.375%
(the “Structuring Fee”) payable to Morgan Stanley & Co. LLC and Barclays Capital
Inc., in exchange for 18,400,000 Common Units (representing an approximate 24.8%
limited partner interest in the Partnership, based upon the Underwriters’
exercise in full of the Over-Allotment Option).

 

  4. The Partnership (i) enters into the New Revolving Credit Facility and
borrows approximately $82.7 million under the New Revolving Credit Facility.

 

  5. The Partnership distributes $118,199,000 to NRGY, consisting of
(i) $80,000,000 for reimbursement of pre-formation capital expenditures with
respect to the Partnership’s assets and (ii) $38,199,000 for the aggregate
amount of cash contributed by the Underwriters to the Partnership with respect
to the 2,400,000 Common Units purchased by and issued to the Underwriters
pursuant to the Underwriters’ exercise in full of the Over-Allotment Option.

 

  6. The Partnership pays approximately $2.4 million of offering expenses.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

“Agreement” has the meaning assigned to such term in the preamble.

 

3



--------------------------------------------------------------------------------

“Assumed Debt” means $255 million in outstanding borrowings under the Promissory
Note that will be assumed by the Partnership pursuant to the PM Assignment and
Assumption Agreement in connection with the transactions contemplated by this
Agreement.

“Closing Date” means the date of closing of the Partnership’s initial public
offering of Common Units.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” means the common units representing limited partner interests in
the Partnership.

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

“Delaware LP Act” has the meaning assigned to such term in the recitals.

“Effective Time” means immediately prior to the closing of the initial public
offering of Common Units pursuant to the Underwriting Agreement.

“General Partner” has the meaning assigned to such term in the preamble.

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

“Inergy Propane” has the meaning assigned to such term in the preamble.

“Initial GP Interest” has the meaning assigned to such term in the recitals.

“Initial LP Interest” has the meaning assigned to such term in the recitals.

“Intercompany Debt” means all intercompany indebtedness that the Partnership
owes to Inergy Propane at the Effective Time.

“MGP” has the meaning assigned to such term in the preamble.

“MGP GP” has the meaning assigned to such term in the preamble.

“New Revolving Credit Facility” means that certain Credit Agreement, to be dated
as of the Closing Date, by and among the Partnership, the lenders party thereto
and JPMorgan Chase Bank, N.A.,, as administrative agent.

“NRGY” has the meaning assigned to such term in the preamble.

“NRGY Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of November 24, 2009, as further amended and restated as of February 2,
2011, by and among NRGY, JPMorgan Chase Bank, N.A., as administrative agent, and
the lenders party thereto (as amended, restated, supplemented or otherwise
modified prior to the date hereof).

“NRGY GP” has the meaning assigned to such term in the preamble.

 

4



--------------------------------------------------------------------------------

“Option Closing Date” has the meaning assigned to such term in the Partnership
Agreement.

“Original Partnership Agreement” means that certain Agreement of Limited
Partnership of the Partnership, dated as of November 14, 2011.

“Over-Allotment Option” has the meaning assigned to such term in the Partnership
Agreement.

“Partnership” has the meaning assigned to such term in the preamble.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of the Closing Date.

“Party” has the meaning assigned to such term in the preamble.

“PM Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement relating to the Promissory Note between NRGY, as assignor,
and the Partnership, as assignee, and accepted and acknowledged by JPMorgan
Chase Bank, N.A., as lender, substantially in the form set forth on Exhibit A of
the Promissory Note.

“Predecessor” has the meaning assigned to such term in the recitals.

“Promissory Note” means that certain unsecured promissory note to be dated the
Closing Date, substantially in the form attached as Exhibit 10.9 to the
Registration Statement, issued by NRGY in favor of JPMorgan Chase Bank, N.A. in
the principal amount of $255,000,000, which will be assumed by the Partnership
on the Closing Date pursuant to the PM Assignment and Assumption Agreement.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-176445), as amended and effective at the
Effective Time.

“Spread” has the meaning assigned to such term in the recitals.

“Structuring Fee” has the meaning assigned to such term in the recitals.

“TPPA Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement, dated as of November 25, 2011, relating to the Tres
Palacios Purchase Agreement between the Partnership, as assignor, and NRGY, as
assignee.

“Tres Palacios” has the meaning assigned to such term in the recitals.

“Tres Palacios Purchase Agreement” has the meaning assigned to such term in the
recitals.

“Underwriters” means those underwriters listed in the Underwriting Agreement.

 

5



--------------------------------------------------------------------------------

“Underwriting Agreement” means that certain Underwriting Agreement by and among
the Partnership, the General Partner, NRGY and the Underwriters, dated as of
December 15, 2011.

“US Salt” has the meaning assigned to such term in the recitals.

ARTICLE II

CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

Effective as of, and subject to, the closing of the Partnership’s initial public
offering of its Common Units, the following shall occur in the order set forth
herein:

Section 2.1 Recapitalization of the Initial LP Interest and the Initial GP
Interest. NRGY hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Initial LP Interest, as a recapitalization of NRGY’s interest in the
Partnership, in exchange for (i) 55,925,000 Common Units representing an
approximate 75.2% limited partner interest in the Partnership (based upon the
Underwriters’ exercise in full of the Over-Allotment Option), (ii) the right to
receive a distribution from the Partnership of $80 million as reimbursement of
pre-formation capital expenditures with respect to the Partnership’s assets,
(iii) the issuance to MGP of all of the Incentive Distribution Rights in the
Partnership, (iv) the Partnership’s assumption of the Assumed Debt pursuant to
the PM Assignment and Assumption Agreement, and (v) the right to receive, upon
the earlier to occur of the expiration of the Over-Allotment Option period or
the exercise in full of the Over-Allotment Option, (A) a number of additional
Common Units that is equal to the excess, if any, of (x) 2,400,000 over (y) the
aggregate number of Common Units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option on the
Option Closing Date(s), and (B) a distribution in an amount equal to the
aggregate amount of cash, if any, contributed by the Underwriters to the
Partnership on the Option Closing Date(s) with respect to Common Units purchased
by and issued to the Underwriters pursuant to each exercise of the
Over-Allotment Option, if any. The Partnership hereby accepts the Initial LP
Interest, as a recapitalization of NRGY’s interest in the Partnership. The
General Partner hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Initial GP Interest, as a recapitalization of the General Partner’s
interest in the Partnership, in exchange for a non-economic general partner
interest in the Partnership. The Partnership hereby accepts the Initial GP
Interest, as a recapitalization of the General Partner’s interest in the
Partnership.

Section 2.2 Execution of the Partnership Agreement. The Parties acknowledge that
the Partnership, the General Partner and NRGY have amended and restated the
Original Partnership Agreement by executing the Partnership Agreement in
substantially the form included in Appendix A to the Registration Statement,
with such changes as the Partnership, the General Partner and NRGY have agreed.

 

6



--------------------------------------------------------------------------------

Section 2.3 Underwriters’ Cash Contribution. The Parties acknowledge that the
Underwriters have, pursuant to the Underwriting Agreement, made a capital
contribution to the Partnership of $312,800,000 in cash ($292,859,000 net to the
Partnership after the Spread and the Structuring Fee) in exchange for the
issuance by the Partnership to the Underwriters of 18,400,000 Common Units
(representing an approximate 24.8% limited partner interest in the Partnership
based upon the Underwriters’ exercise in full of the Over-Allotment Option).

Section 2.4 Entry into New Revolving Credit Facility. The Parties acknowledge
that the Partnership has (i) entered into the New Revolving Credit Facility, and
(ii) borrowed approximately $82.7 million under the New Revolving Credit
Facility.

Section 2.5 Distribution to NRGY. The Partnership hereby grants, distributes,
bargains, conveys, assigns, transfers, sets over and delivers to NRGY
$118,199,000, consisting of (i) $80,000,000 for reimbursement of pre-formation
capital expenditures with respect to the Partnership’s assets and
(ii) $38,199,000 for the aggregate amount of cash contributed by the
Underwriters to the Partnership with respect to the 2,400,000 Common Units
purchased by and issued to the Underwriters pursuant to the Underwriters’
exercise in full of the Over-Allotment Option

Section 2.6 Payment of Transaction Expenses. The Parties acknowledge the payment
by the Partnership, in connection with the transactions contemplated hereby, of
estimated transaction expenses in the amount of approximately $2.4 million
(excluding the Spread and the Structuring Fee taken into account in determining
the net contribution in Section 2.3).

Section 2.7 Redemption of the Initial LP Interest and the Initial GP Interest.
The Partnership hereby redeems (i) the Initial LP Interest in the Partnership
held by NRGY and (ii) the Initial GP Interest in the Partnership held by the
General Partner.

ARTICLE III

ADDITIONAL TRANSACTIONS

Section 3.1 [Reserved].

Section 3.2 [Reserved].

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to (a) more fully assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (c) more fully and
effectively carry out the purposes and intent of this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE V

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article II
of this Agreement shall be effective and operative in accordance with Article
VI, without further action by any Party hereto.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Order of Completion of Transactions. The transactions provided for
in Article II of this Agreement shall be completed immediately following the
Effective Time in the order set forth therein.

Section 6.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to,” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

Section 6.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 6.4 No Third-Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third-party beneficiary of
any of the provisions of this Agreement.

Section 6.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 6.6 Choice of Law. This Agreement shall be subject to and governed by
the laws of the State of Delaware. Each Party hereby submits to the
non-exclusive jurisdiction of the state and federal courts of, and to venue in,
the State of Delaware.

 

8



--------------------------------------------------------------------------------

Section 6.7 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 6.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

Section 6.9 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to the subject matter of this Agreement and such
instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
Parties hereto after the date of this Agreement.

Section 6.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the Closing Date.

 

INERGY GP, LLC By:  

/s/ John J. Sherman

  Name:  John J. Sherman   Title:    President and Chief Executive Officer

 

INERGY, L.P. By:  

INERGY GP, LLC,

its general partner

 

By:  

/s/ John J. Sherman

  Name:  John J. Sherman   Title:    President and Chief Executive Officer

 

INERGY PROPANE, LLC By:  

/s/ John J. Sherman

  Name:  John J. Sherman   Title:    President and Chief Executive Officer

 

MGP GP, LLC By:  

/s/ John J. Sherman

  Name:  John J. Sherman   Title:    President and Chief Executive Officer

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

INERGY MIDSTREAM HOLDINGS, L.P. By:  

MGP GP, LLC,

its general partner

By:   /s/ John J. Sherman   Name:  John J. Sherman   Title:    President and
Chief Executive Officer

 

NRGM GP, LLC By:   /s/ John J. Sherman   Name:  John J. Sherman  
Title:    President and Chief Executive Officer

 

INERGY MIDSTREAM, L.P. By:  

NRGM GP, LLC,

its general partner

By:   /s/ John J. Sherman   Name:  John J. Sherman   Title:    President and
Chief Executive Officer

Signature Page to Contribution, Conveyance and Assumption Agreement